Citation Nr: 1759367	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to the service-connected diabetes mellitus, type II.

2. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

3. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

4. Entitlement to a compensable evaluation for cataracts.

5. Entitlement to a total disability evaluation based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969 and from July 1970 to October 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in March 2014; a copy of the transcript is of record.  Thereafter, in August 2014 the Board remanded this appeal for additional development. 

Moreover, previously before the Board, was a claim for service connection for peripheral neuropathy of the left upper extremity.  In an August 2016 rating decision, the RO granted this claim.  That action constituted a full grant of the benefits sought, and the claim for service connection for peripheral neuropathy of the left upper extremity is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for peripheral neuropathy of the right upper extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's cataracts were manifested by corrected vision of no worse than 20/40, bilaterally.  

2. Throughout the period on appeal, the Veteran's diabetic peripheral neuropathy of the right lower extremity was manifested by no worse than mild incomplete paralysis.

3.  Throughout the period on appeal, the Veteran's diabetic peripheral neuropathy of the left lower extremity was no worse than mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria have not been met for entitlement to a compensable rating for cataracts.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.119, Diagnostic Codes (DCs) 6027, 6063-6078 (2017).

2. The criteria for a disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.27, 4.124a, DC 8520 (2017).

3. The criteria for a disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.27, 4.124a, DC 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).   If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Cataracts

The Veteran's cataracts is rated 0-percent disabling, so noncompensable, under DC 6027, which pertains to traumatic cataracts.  Under DC 6027, a pre-operative cataract is rated based upon impairment of vision while a post-operative cataract is rated based upon impairment of vision and aphakia.  38 C.F.R. §4.79, DC 6027 (2017).  The Veteran has not undergone removal of his right or left eye cataracts.  Accordingly, his disability will be rated on impairment of vision pursuant.

Visual acuity is rated based upon the best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. §§ 4.75 -4.79, DCs 6067-6079.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84 (a), DCs 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, DCs 6063-6078.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6078, 6079.

The weight of the evidence reflects that the Veteran's cataracts have not been manifested by corrected vision worse than 20/40 in each eye.  At the August 2010 VA examination, corrected distant and near corrected vision were 20/20 in both his right and left eyes.  Similarly, at his October 2014 examination, distant and near corrected vision were 20/40 or better in both his right and left eyes.  Both examiners commented that the Veteran's eye disability was mild.  In addition the October 2014 examiner stated that while the Veteran's cataracts caused some mild visual disturbances at night, they were still mild and did not cause a decrease in functional vision.  

Because of these findings, the preponderance of the evidence is against assigning a compensable rating for cataracts.  The evidence has not shown that the Veteran has had (1) vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; (2) vision in both eyes correctable to 20/50; (3) vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or (4) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40, warranting a compensable rating.  Accordingly, the criteria for a compensable rating for these cataracts have not been satisfied at any point during the pendency of this claim, thus obviating consideration of a staged rating.  See 38 C.F.R. § 4.84a, DC 6027 (2016); See Fenderson, 12 Vet. App. at 125.


Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the lower extremities have each been rated as 10-percent disabling under 38 C.F.R. § 4.124a, DC 8520, which pertains to impairment of the sciatic nerve.  See 38 C.F.R. § 4.20; See Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  For the following reasons and bases, the Board finds that ratings greater than 10 percent are not warranted for peripheral neuropathy of the lower extremities.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis", with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note prefacing DC's 8510 through 8730.

The relevant evidence includes an August 2010 VA examination.  A neurological evaluation demonstrated that the Veteran had decreased vibration and light touch on the right inner lower leg.  There was no evidence of dysesthesias and pain/pinprick and position were normal.  Regarding the left lower extremity, there was decreased vibration as well as decreased pain/pinprick in the middle toe.  Position sense in the left lower extremity was normal and there was no dysesthesias.  However, these findings were reported in conjunction with the saphenous and medial plantar nerves - impairment resulting from nonservice-connected gunshot wounds, residuals of a stroke, and toe trauma.  Specifically, the examiner stated that he could not find evidence of lower extremity neuropathy consistent with diabetes and that any abnormalities found were most consistent with being caused by the Veteran's 2003 CVA affecting his right lower leg or the gunshot wound to his right lower leg with multiple skin grafts.  The examiner also stated that the right middle toe decrease in sensation to vibration and pain was more likely than not from trauma to that toe and that the Veteran had lost his right great toe in a lawn mower accident.

At a March 2011 VA examination, the trophic changes to the lower extremities included thin skin, absent hair and dystrophic nails.  Dorsalis pedis pulse and posterior tibia pulse were normal in the lower extremities.  Sensory examination of the lower extremities was the same as the August 2010 VA examination.  These findings were again reported in correlation with the nonservice-connected right saphenous and medial plantar nerves.  However, the examiner also diagnosed bilateral peripheral neuropathies of lower extremities as a complication of diabetes, and noted that peripheral neuropathy is primarily a symmetrical sensory neuropathy initially affecting the distal lower extremities.  

At a March 2013 VA examination, the Veteran was diagnosed with paralysis of the sciatic and posterior tibial nerves of the lower extremities.  He complained of mild intermittent pain, mild numbness, and mild paresthesias and/or dysesthesias in his lower extremities.  Muscle strength was 5/5 in the lower extremities and reflexes were 1+.  Sensation was intact and the Veteran's gait was normal.  With respect to the sciatic nerve, the examiner stated that there was mild incomplete paralysis bilaterally.  In addition, it was noted that the Veteran had mild incomplete paralysis of the posterior tibial nerves in the lower extremities.  

As mandated by the Board's August 2014 remand, the Veteran was provided a VA examination in November 2014 regarding the severity of his diabetic peripheral neuropathy of the lower extremities.  The Veteran complained of mild numbness and mild paresthesias and/or dysesthesias in his lower extremities.  Muscle strength was 5/5 in the lower extremities throughout, with the exception of 3/5 ankle plantar flexion on the right and 4/5 ankle dorsiflexion on the right.  Reflexes were 0 at the ankles and light touch was decreased in the feet/toes.  Vibration sense was decreased in the left lower extremity, and cold sensation was absent bilaterally.  The examiner stated that the decreased sensation to cold and vibration were consistent with sensory-only diabetic polyneuropathy.  The examiner also stated that because the Veteran had sensory-only diabetic polyneuropathy, he did not have motor deficits.   Rather, the motor deficits were from his GSWs and his CVA.  The examiner stated that the Veteran's bilateral lower extremity, sensory-only, diabetic peripheral polyneuropathy should be considered mild.

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for ratings in excess of 10 percent have not been met or more nearly approximated, as the Veteran's diabetic peripheral neuropathy has not been manifested by moderate incomplete paralysis in either lower extremity.  On VA examinations in March 2013 and November 2014, the Veteran described the severity of his symptoms (i.e., intermittent pain, numbness, and paresthesias and/or dysesthesias) as mild.  Abnormal findings pertaining to the diabetic peripheral neuropathy consisted only of decreased sensation to cold and vibration.  Of note, no motor deficits were associated with his diabetic peripheral neuropathy, which was noted to be sensory-only, and both VA examiners concluded that the Veteran's disability was mild.   As such, the preponderance of the evidence weighs against entitlement to a disability rating in excess of 10 percent for the right and left lower extremities, respectively.  At no point does the record reflect more severe symptoms than those associated with the 10 percent disability ratings assigned under DC 8520.

The Board has considered the Veteran's claims for a compensable rating for cataracts and ratings in excess of 10 percent each for diabetic neuropathy of the lower extremities and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable evaluation for cataracts is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied.


REMAND

While the Board regrets the additional delay, the claim for service connection for peripheral neuropathy of the right upper extremity must once again be remanded for further medical commentary.  The relevant evidence of record shows that the Veteran was provided with a VA examination in November 2014.  The examiner diagnosed the Veteran with right upper extremity, sensorimotor, median neuropathy (carpal tunnel syndrome) (secondary to a gunshot wound), severe; and right upper extremity, sensorimotor, ulnar neuropathy (secondary to a gunshot wound), severe.  The examiner then opined that the Veteran only had one upper extremity (left) and one lower extremity (left) that have not been involved in a CVA or a severe gunshot wound, therefore, these were the ones that would have only the diabetic neuropathy.  She explained that both of these left limbs had decreased sensation to cold and vibration, which was consistent with sensory-only diabetic polyneuropathy.  The examiner, however, also stated that the Veteran had mild, sensory-only, diabetic polyneuropathy of all four extremities, but went on to say that the Veteran had severe peripheral neuropathy of multiple nerves in the right upper extremity secondary to a nonservice-connected gunshot wound near the brachial plexus.  Resultantly, there is conflicting medical evidence necessitating further medical commentary.

Moreover, the claim for TDIU is inextricably intertwined with the service-connection claim.  Consideration of this claim must be deferred pending resolution of his current claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from July 2016 forward.

2. Thereafter, return the claims folder to the examiner who submitted the November 2014 medical opinion to provide a supplemental opinion.  If the November 2014 examiner is unavailable, refer the claims folder to another appropriate clinician for a supplemental opinion.  If the new clinician is unable to render an opinion without performing an examination, such an examination must be scheduled.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed. 

The examiner must provide an opinion as to whether the Veteran has diabetic neuropathy of the right upper extremity, separate and apart from sensorimotor median and ulnar neuropathy of the right upper extremity.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Finally, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


